Ch. Just.

Plea in Abatement must be to the Writ, not Declaration. (2)
*90Otis. They may plead Matter of Fact in Abatement.

Exception not well taken.

Another Plea in Abatement was that they had not alledged the Admiralty to have had Jurisdiction of the Matter of the Complaint. Salk. 404, Tit. Jurisdiction.
Fitch. They have not alledged they had any Cause of Complaint to the Admiralty. Hobart, 129.
Auchmuty. We have set forth that he was concealed within their Jurisdiction. (3)

(2) A plea in abatement which concluded to the writ and declaration has been sustained, on the ground that so much of the declaration as *90would be necessary to make a perfect writ, is a part of the writ, and may be excepted to in abatement. Ilsley v. Stubbs, 5 Mass. 285.


(3) The second exception was given up, and the case entered “ Neither Party.”